Case 3:16-cv-01248-MMH-PDB Document 85 Filed 07/17/19 Page 1 of 3 PageID 864




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

   UNITED STATES OF AMERICA             )
   Plaintiff,                           )
                                        )
   v.                                   )                     Case No. 3:16-cv-1248-MMH-PDB
                                        )
   ROBERT SCHOENFELD, a distributee of )
   the Estate of Steven Schoenfeld,     )
   Defendant.                           )
   _____________________________________)

     DEFENDANT’S RULE 26(e) SUPPLEMENTATION OF INITIAL DISCLOSURES

           Defendant, Robert Schoenfeld, by and through his undersigned attorneys, pursuant to

   Rule 26(e)(1)(A) of the Federal Rules of Civil Procedure and Local Rule 3.05(d), hereby

   voluntarily1 supplements his pre-discovery initial disclosures.

                             I. Rule 26(a)(1)(A)(i) Disclosure of Witness

           The name, address, and telephone number of each individual likely to have

   discoverable information that the United States may use to support its claims or defenses,

   unless solely for impeachment, identifying the subjects of the information:

           Susan Brubaker
           4300 South Beach Pkwy., Unit 1311
           Jacksonville Beach, FL 32250

           Susan Brubaker was Robert Schoenfeld’s partner for a number of years, including

   2008, and personally witnessed Steven Schoenfeld on a daily basis. Susan took Steven to and


   1 Supplementation is not required, as here, “if the additional or corrective information has…otherwise been

   made known to the other parties during the discovery process.” As explained in further detail herein, the
   identity of Susan Brubaker was made known to Plaintiff, and, indeed, Plaintiff contacted and telephonically
   interviewed Ms. Brubaker.
Case 3:16-cv-01248-MMH-PDB Document 85 Filed 07/17/19 Page 2 of 3 PageID 865




   from medical appointments and often cared for Steven while Robert was working. Susan

   possesses first-hand, general knowledge as to Steven’s mental capacity, health, and general

   welfare.

                       II. Voluntariness of Supplementation of Disclosure

          Pursuant to Rule 26(a)(1), a party must disclose to the other party the identity of each

   individual “likely to have discoverable information” along with the subjects of that

   information. Pursuant to Rule 26(e), a party who has made Rule 26(a) disclosures, must

   supplement its disclosure in “a timely manner if the party learns that in some material respect

   the disclosure or response is incomplete or incorrect.” See Fed. R. Civ. P. 26(e)(1)(A).

          However, no such supplementation is required if “additional or corrective information

   has not otherwise been made known to the other parties during the discovery process.” Id.

   During the course of the discovery process, Plaintiff was made aware of the identity of Susan

   Brubaker, as well as the nature of her relationship with Steven Schoenfeld. In fact, Plaintiff

   contacted Ms. Brubaker and telephonically interviewed Ms. Brubaker.               Because Ms.

   Brubaker’s identity, contact information, and general subject matter knowledge had been made

   known to Plaintiff, Defendant was not required by Rule 26(e)(1)(A) to supplement or otherwise

   correct its initial Rule 26(a)(1) disclosures to include Ms. Brubaker as an “individual likely to

   have discoverable information.”

          With regard to Ms. Brubaker being called as a witness, this Court’s July 9, 2019, Order

   Scheduling Trial (Docket No. 77), states that the parties’ final witness lists “shall be filed no

   later than the close of business on August 6, 2019.” As such, disclosure of Ms. Brubaker is

   not technically required by Rule 26(e)(1)(A), nor is it dilatory based upon the Court’s July 9,



                                                  2
Case 3:16-cv-01248-MMH-PDB Document 85 Filed 07/17/19 Page 3 of 3 PageID 866




   2019, Order. Nevertheless, Plaintiff expressed concern that Defendant had not disclosed Ms.

   Brubaker on the record of the Court; therefore, Plaintiff respectfully submits this voluntary

   supplementation to its initial Rule 26(a)(1) disclosures.



                                                  FISHER, TOUSEY, LEAS & BALL, P.A.



          Date: July 17, 2019                     By: ___________________________________
                                                      HARRIS L. BONNETTE, JR.
                                                      Florida Bar No. 846740
                                                      501 Riverside Avenue, Suite 600
                                                      Jacksonville, Florida 32202
                                                      Telephone: (904) 356-2600
                                                      Primary email: hlb@fishertousey.com
                                                      Primary email: ssa@fishertousey.com
                                                      Secondary email: mlm@fishertousey.com
                                                      Secondary email: naw@fishertousey.com


                                                       Attorney for Defendant, Robert Schoenfeld



                                  CERTIFICATE OF SERVICE


           I hereby certify that on this 17th day of July, 2019, I electronically filed the foregoing
   with the Clerk of Court by using the PACER system, which will send a notice of electronic
   filing to the following counsel of record: (1) David A. Hubbert, Acting Assistant Attorney
   General, Tax Division, United States Department of Justice, 950 Pennsylvania Avenue, NW,
   Room 4603, Washington, D.C. 20530, and (2) Kari A.R. Powell and Robert S. Silverblatt, Tax
   Division, United States Department of Justice, P.O. Box 14198, Ben Franklin Station,
   Washington, D.C., 20044.



                                                  _______________________________________
                                                  Harris L. Bonnette, Jr.




                                                   3
